MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                         Dec 11 2018, 9:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brian A. Karle                                          Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        Angela Sanchez
                                                        Lee M. Stoy, Jr.
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Willie Langford,                                        December 11, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1711-CR-2653
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Anne Flannelly,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        49G04-1609-F5-35289



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018         Page 1 of 9
                                             Statement of the Case
[1]   Willie Langford (“Langford”) appeals his conviction for operating a vehicle

      with an alcohol concentration equivalent to at least 0.08 grams of alcohol but

      less than 0.15 grams of alcohol per 100 milliliters of blood,1 which was

      enhanced to a Level 5 felony based upon his previous conviction for operating a

      vehicle while intoxicated (“OVWI”) causing death (“OVWI death conviction”).

      He contends that the trial court abused its discretion during the enhancement

      phase of his bifurcated trial when it admitted into evidence a booking report

      from Langford’s OVWI death conviction. Because the booking report was

      admissible under the public records exception to hearsay, the trial court

      properly admitted the evidence, and we affirm Langford’s conviction.


[2]   We affirm.


                                                     Issue
               Whether the trial court abused its discretion by admitting a booking
               report into evidence during the enhancement phase of Langford’s
               bifurcated trial.

                                                     Facts
[3]   On September 6, 2016, an officer from the Indianapolis Metropolitan Police

      Department (“IMPD”) pulled over Langford’s vehicle based upon Langford’s

      failure to use his turn signal when making a turn. When speaking with




      1
          IND. CODE §§ 9-30-5-1; 9-30-5-3.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 2 of 9
      Langford at his car window, the officer smelled a “very strong” odor of alcohol

      and noticed that Langford had “red glossy eyes” and “slowed slurred speech.”

      (Tr. Vol. 2 at 22). IMPD officers administered various field sobriety tests,

      which Langford failed, and ultimately obtained a warrant for a blood test,

      which revealed that Langford had a blood alcohol concentration of .085 grams

      of alcohol per 100 milliliters of blood.


[4]   The State ultimately charged Langford with Count 1, Class C misdemeanor

      OVWI, which was enhanced to a Level 5 felony based on his OVWI death

      conviction that had occurred in 1989; and Count 2, Class C misdemeanor

      operating a vehicle with an alcohol concentration equivalent to at least 0.08

      grams of alcohol but less than 0.15 grams of alcohol per 100 milliliters of blood,

      which was also enhanced to a Level 5 felony based on his OVWI death

      conviction.


[5]   The trial court held a bifurcated jury trial on September 28, 2017. Following

      phase one of the trial, the jury found Langford guilty of Count 2 and not guilty

      of Count 1. During phase two, the enhancement phase, the State presented

      testimony from Andrew Calderon (“Calderon”), who testified as a fingerprint

      analyst and keeper of the records for IMPD. Calderon testified that he had

      compared Langford’s thumbprint on State’s Exhibit 3, which was a fingerprint

      card upon which Calderon had personally obtained Langford’s thumbprint just

      prior to the enhancement phase of the trial, to a thumbprint contained on

      State’s Exhibit 4, which was a document titled “Officer’s Arrest Report/Book-

      In Slip” (“booking report”) and was the booking report from Langford’s OVWI

      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 3 of 9
      death conviction. (State’s Ex. 4). Calderon testified that a booking report, such

      as contained in State’s Exhibit 4, was a “report filled out by an arresting officer

      subsequent to an initial arrest” and that, in addition to the fingerprint and

      general arrest information, it contained “various demographics” of the arrested

      individual. (Tr. Vol. 2 at 168). For example, State’s Exhibit 4 contained

      Langford’s name, address, date of birth, gender, race, and Social Security

      number. The exhibit also contained procedural and ministerial information

      relating to Langford’s arrest and booking for the OVWI causing death offense,

      including the date and location of his arrest, the arresting officer, the booking

      officer, the case cause number, and the statute citation for the offense charged.

      Calderon testified that the booking report was filled out by an officer who had a

      duty to accurately complete it and that the report was kept in the ordinary and

      routine course of business. When the State moved to admit State’s Exhibit 4,

      Langford objected based on hearsay. The State argued that the exhibit was

      admissible under the public records exception to hearsay, and the trial court

      agreed and admitted the exhibit into evidence. Calderon then testified that the

      thumbprint on State’s Exhibit 3 and the thumbprint on State’s Exhibit 4 were

      made by “one in the same person[,]” specifically Langford. (Tr. Vol. 2 at 173).

      Additionally, the State offered into evidence certified copies of the charging

      information and abstract of judgment from Langford’s OVWI death conviction

      case.


[6]   The jury determined that the State had proven that Langford had a previous

      conviction for purposes of enhancing Count 2, and the trial court entered


      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 4 of 9
      judgment of conviction for Count 2 as a Level 5 felony. The trial court imposed

      a four (4) year sentence for Langford’s Level 5 felony conviction and ordered

      that it be served in Community Corrections. Langford now appeals.


                                                  Decision
[7]   Langford argues that the trial court abused its discretion by admitting State’s

      Exhibit 4 during the enhancement phase of his trial. Specifically, he argues that

      the evidence was hearsay and should have been excluded. The State contends

      that State’s Exhibit 4 was a booking report and was admissible under the public

      records exception to hearsay contained in Evidence Rule 803(8). Langford

      contends, however, that State’s Exhibit 4 should be considered as an

      “investigative report[,]” which would make it inadmissible under Evidence

      Rule 803(8)(i). (Langford’s Br. 9).


[8]   The admission and exclusion of evidence falls within the sound discretion of

      the trial court, and we review the admission of evidence only for an abuse of

      discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of

      discretion occurs when the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances before it. Conley v. State, 972 N.E.2d 864,

      871 (Ind. 2012), reh’g denied. Where a trial court’s evidentiary ruling rests upon

      the interpretation of a rule of evidence, which is a question of law, we conduct a

      de novo review. Fansler v. State, 100 N.E.3d 250, 253 (Ind. 2018).


[9]   Hearsay is a statement, other than one made by the declarant while testifying at

      the trial or hearing, offered into evidence to prove the truth of the matter

      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 5 of 9
asserted. Ind. Evidence Rule 801(c). Generally, “[h]earsay is not admissible

unless these rules [of evidence] or other law provides otherwise.” Evid. R. 802.

One exception to the hearsay rule is for “public records,” which provides as

follows:


        (8) Public Records.

        (A) A record or statement of a public office if:

                (i) it sets out:

                         (a) the office’s regularly conducted and regularly
                         recorded activities;

                         (b) a matter observed while under a legal duty to
                         [observe and] report; or

                         (c) factual findings from a legally authorized
                         investigation; and

                (ii) neither the source of information nor other
                circumstances indicate a lack of trustworthiness.

        (B) Notwithstanding subparagraph (A), the following are not
        excepted from the hearsay rule:

                (i) investigative reports by police and other law enforcement
                personnel, except when offered by an accused in a criminal
                case;

                (ii) investigative reports prepared by or for a public office,
                when offered by it in a case in which it is a party;

                (iii) factual findings offered by the government in a
                criminal case; and




Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 6 of 9
                       (iv) factual findings resulting from a special investigation
                       of a particular complaint, case, or incident, except when
                       offered by an accused in a criminal case.

       Evid. R. 803(8) (emphasis added).


[10]   We agree with the State that State’s Exhibit 4 was a booking report, not an

       investigative report, and that it was admissible under the public records

       exception to hearsay. The public records hearsay exception “is based on the

       assumption that public officials perform their duties properly without motive or

       interest other than to submit accurate and fair reports.” Allen v. State, 994
N.E.2d 316, 320 (Ind. Ct. App. 2013) (citing Fowler v. State, 929 N.E.2d 875,

       878 (Ind. Ct. App. 2010), trans. denied). We have previously discussed the

       admissibility of a booking report under the public records exception in Evidence

       Rule 803(8) and held that “police records created in connection with routine

       booking procedures” are admissible under the public records exception. Fowler,
929 N.E.2d at 879. We recognize that the public records exception in Rule

       803(8)(i) “excludes investigative police reports when offered against the accused

       in criminal trials.” Fowler, 929 N.E.2d at 879. Investigative police reports are

       generally excluded because “the adversarial nature of the confrontation

       between the police and the defendant in criminal cases” at the scene of the

       crime can lead a police officer to have observations that “are not as reliable as

       observations by public officials in other cases[.]” Id. “However, this exclusion

       does not bar admission of police records pertaining to ‘routine, ministerial,

       objective nonevaluative matters made in non-adversarial settings.’” Allen, 994
N.E.2d at 320 (quoting Fowler, 929 N.E.2d at 879). “‘The rote recitation of
       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 7 of 9
       biographical information in a booking sheet ordinarily does not implicate

       the same potential perception biases that a subjective narrative of an

       investigation or an alleged offense might.’” Fowler, 929 N.E.2d at

       879 (quoting United States v. Dowdell, 595 F.3d 50, 72 (1st Cir. 2010)). “Due to

       the lack of any motivation on the part of the recording official to do other than

       mechanically register an unambiguous factual matter . . . , such records are, like

       other public documents, inherently reliable.” Id. (quoting United States v.

       Quezada, 754 F.2d 1190, 1194 (5th Cir. 1985), reh’g denied).


[11]   Here, State’s Exhibit 4 contained biographical information about Langford and

       procedural information about his OVWI death case. The exhibit contained

       factual, objective information that was obtained and recorded as part of the

       ministerial, nonevaluative booking process. Thus, the exhibit was a booking

       report admissible under Evidence Rule 803(8). See, e.g., Allen, 994 N.E.2d at

       320 (explaining that a State’s exhibit that contained “non-adversarial

       information”—including the defendant’s age, address, height and weight, the

       jail where he was held, and the charge upon which he was arrested—was “more

       appropriately characterized as a booking report” and was not subject to the

       investigative police report exclusion); Fowler, 929 N.E.2d at 879 (holding that a

       booking card, which contained biographical information and “was obtained

       and recorded in the course of a ministerial, nonevaluative booking process[,]”

       was admissible under the public records exception of Evidence Rule 803(8)).

       Accordingly, the trial court did not abuse its discretion by admitting State’s

       Exhibit 4 during the enhancement phase of Langford’s bifurcated trial.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 8 of 9
[12]   Affirmed.


       Vaidik, C.J., and Barnes, Sr.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-CR-2653 | December 11, 2018   Page 9 of 9